Name: Commission Regulation (EEC) No 405/85 of 18 February 1985 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  civil law;  trade;  Africa
 Date Published: nan

 19 . 2 . 85 Official Journal of the European Communities No L 49/5 COMMISSION REGULATION (EEC) No 405/85 of 18 February 1985 amending Regulation (EEC) No 1031 /78 laying down detailed rules for imports of rice to Reunion Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Articles 11a (6) and 27 thereof, Whereas Commission Regulation (EEC) No 1 03 1 /78 (3), as last amended by Regulation (EEC) No 3248/82 (4), lays down detailed rules for the granting of the subsidy for imports of rice from the Member States to the French overseas department of Reunion ; Whereas, owing to substantial fluctuations in the world market prices for rice, the security intended to oblige operators to complete exports destined for the French overseas department of Reunion during the period of validity of the subsidy document is proving inade ­ quate ; whereas the amount of the security should be modified accordingly ; Article 1 Article 3 (9) of Regulation (EEC) No 1031 /78 is hereby replaced by the following : '9 . The rate of the security referred to in para ­ graph 1 shall be 20 ECU per tonne.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6 . 1976, p. 1 . 2 OJ No L 107, 19 . 4 . 1984, p. 13 . (3) OJ No L 132, 20 . 5 . 1978 , p . 72 . O OJ No L 341 , 3 . 12 . 1982, p . 8 .